          Case 8:17-cv-02225-TDC Document 7 Filed 08/24/20 Page 1 of 17



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


 CLAYTON CALVIN GRIFFIN, JR.,

        Petitioner,

        v.

 RICKY FOXWELL, Warden, and                                Civil Action No. TDC-17-2225
 BRIAN E. FROSH,
 The Attorney General of
 the State of Maryland,

        Respondents.



                                  MEMORANDUM OPINION

       Petitioner Clayton Calvin Griffin, Jr., an inmate at the Eastern Correctional Institution in

Westover, Maryland, has filed a self-represented Petition for a Writ of Habeas Corpus pursuant to

28 U.S.C. § 2254. Griffin challenges the validity of his conviction after a jury trial in the Circuit

Court for Charles County, Maryland on charges of sexual solicitation of a minor, sexual child

abuse, incest, and third-degree sex offense. Respondents have filed an Answer. Upon review of

the submitted materials, the Court finds that no hearing is necessary. See Rule 8(a), Rules

Governing Section 2254 Cases in the United States District Courts (“Section 2254 Rules”); D. Md.

Local R. 105.6. For the reasons set forth below, the Petition will be DISMISSED and DENIED.

                                        BACKGROUND

       On December 16, 2011, Griffin was indicted in the Circuit Court for Charles County (“the

Circuit Court”) on charges of sexual child abuse and related counts arising from encounters with

his stepdaughter that took place from July 1, 2010 to November 5, 2011. On May 16, 2012, a jury
          Case 8:17-cv-02225-TDC Document 7 Filed 08/24/20 Page 2 of 17



convicted Griffin of sexual solicitation of a minor, sexual child abuse, incest, and third-degree sex

offense, for which he received a total sentence of 55 years of imprisonment.

       On direct appeal to the Court of Special Appeals of Maryland, Griffin argued that: (1) the

trial court erred by admitting into evidence a portion of the victim’s diary; (2) the trial court erred

by declining to sever Griffin’s solicitation charge from the remaining counts; (3) the trial court

erred in giving the jury a destruction of evidence instruction; (4) the trial court erred by asking a

“CSI-type” voir dire question to prospective jurors; and (5) Griffin’s sentences for third-degree

sex offense and incest should have been merged. See Griffin v. State, No. 1099, Sept. Term 2012,

slip op. at 1-2 (Md. Ct. Spec. App. Aug. 7, 2014) (“Direct Appeal Op.”), Ans. Ex. 8, ECF No. 5-

8. On August 7, 2014, the Court of Special Appeals affirmed Griffin’s convictions.

       In a timely petition for a writ of certiorari to the Court of Appeals of Maryland, Griffin

argued that his consecutive sentences for third-degree sex offense and incest should have been

merged and that his trial counsel should have raised the issue of merger during trial in order to

preserve the argument for appeal. On November 20, 2014, the Court of Appeals denied Griffin’s

petition. Griffin v. State, 103 A.3d 594 (Table) (Md. 2014).

       On July 1, 2015, Griffin filed a petition for post-conviction relief pursuant to the Maryland

Uniform Postconviction Procedure Act, Md. Code Ann., Crim. Proc. §§ 7-101 to 7-301

(LexisNexis 2018), raising several issues. At the October 3, 2016 hearing on the petition, however,

Griffin confirmed that he wished to proceed only on one issue, whether trial counsel rendered

ineffective assistance by failing to preserve for appellate review the objection to the trial court’s

CSI-type voir dire question. See State v. Griffin, No. K-11-1247 at 2 n.2 (Cir. Ct. Charles Cty.

Dec. 7, 2016) (“State Post-Conviction Op.”), Ans. Ex. 11, ECF No. 5-11. On December 7, 2016,

the Circuit Court denied Griffin’s petition. The Court of Special Appeals summarily denied



                                                  2
          Case 8:17-cv-02225-TDC Document 7 Filed 08/24/20 Page 3 of 17



Griffin’s application for leave to appeal the ruling on May 1, 2017, with the mandate issuing on

May 31, 2017.

                                           DISCUSSION

       On July 27, 2017, Griffin timely filed the present Petition in this Court asserting three

arguments for relief. First, Griffin claims that the trial court erred when it instructed the jury on

destruction of evidence. Second, he contends that the trial court erred by admitting the victim’s

diary entry into evidence. Third, he asserts that his trial counsel was ineffective for failing to

properly object to a CSI-type voir dire question. In their Answer, Respondents argue that that

Griffin’s first and second claims were procedurally defaulted and that all three arguments lack

merit. Griffin has not filed a Reply.

I.     Legal Standard

       A federal petition for a writ of habeas corpus may be granted only for violations of the

Constitution or laws of the United States. 28 U.S.C. § 2254(a) (2018). The federal habeas statute

sets forth a highly deferential standard for evaluating state court rulings, under which state court

decisions are to “be given the benefit of the doubt.” Bell v. Cone, 543 U.S. 447, 455 (2005); see

Lindh v. Murphy, 521 U.S. 320, 333 n.7 (1997). A federal court may not grant a writ of habeas

corpus unless the state court’s adjudication on the merits (1) resulted in a decision that was contrary

to, or involved an unreasonable application of, clearly established federal law, as determined by

the United States Supreme Court; or (2) resulted in a decision that was based on an unreasonable

determination of the facts in light of the evidence presented in the state court proceeding. 28

U.S.C. § 2254(d). “[A] a federal habeas court may not issue the writ simply because [it] concludes

in its independent judgment that the relevant state-court decision applied established federal law

erroneously or incorrectly.” Renico v. Lett, 559 U.S 766, 773 (2010) (quoting Williams v. Taylor,



                                                  3
          Case 8:17-cv-02225-TDC Document 7 Filed 08/24/20 Page 4 of 17



529 U.S. 362, 411 (2000)). The state court’s application of federal law must be “objectively

unreasonable.” Id. (quoting Williams, 529 U.S. at 409). Furthermore, under § 2254(d)(2), “a state

court factual determination is not unreasonable merely because the federal habeas court would

have reached a different conclusion in the first instance.” Wood v. Allen, 558 U.S. 290, 301 (2010)

(citation omitted). The fact that “reasonable minds reviewing the record might disagree about the

finding in question” is not enough to deem a state court’s factual determination unreasonable. Id.

II.    Procedural Default

       As a threshold matter, Respondents argue that Griffin is procedurally barred from

presenting two of his claims because he did not exhaust them in state court and no longer has the

right to do so. A petitioner seeking habeas relief in federal court generally must exhaust the

remedies available in state court. 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel, 526 U.S. 838,

842 (1999). This exhaustion requirement is satisfied by seeking review of the claim in the highest

state court with jurisdiction to consider the claim. See 28 U.S.C. § 2254(c). For a person convicted

of a criminal offense in Maryland, exhaustion may be accomplished either on direct appeal or in

post-conviction proceedings. To exhaust a claim on direct appeal in non-capital cases, a defendant

must assert the claim in an appeal to the Court of Special Appeals of Maryland and then to the

Court of Appeals of Maryland by way of a petition for a writ of certiorari. See Md. Code Ann.,

Cts. & Jud. Proc. §§ 12-201, 12-301 (LexisNexis 2013). To exhaust a claim through post-

conviction proceedings, a defendant must assert the claim in a petition filed in the Circuit Court in

which the inmate was convicted within 10 years of the date of sentencing. See Md. Code Ann.,

Crim. Proc. §§ 7-101 to 7-103. After a decision on a post-conviction petition, further review is

available through an application for leave to appeal filed with the Court of Special Appeals. Id. §

7-109. If the Court of Special Appeals denies the application, there is no further review available



                                                 4
          Case 8:17-cv-02225-TDC Document 7 Filed 08/24/20 Page 5 of 17



and the claim is exhausted. Md. Code Ann., Cts. & Jud. Proc. § 12-202. Here, Griffin presented

his claims relating to the jury instruction on the destruction of evidence and the admission into

evidence of the victim’s diary on direct appeal to the Court of Special Appeals, but he did not

assert them in his petition for a writ of certiorari to the Court of Appeals of Maryland. He also

failed to pursue these claims in his state petition for post-conviction relief. Thus, Griffin failed to

exhaust available state remedies relating to these claims. See Longworth v. Ozmint, 377 F.3d 437,

448 (4th Cir. 2004) (declining to review a claim not raised in a petition for a writ of certiorari to

the relevant state Supreme Court); Williams v. Steiner, 213 F. Supp. 600, 602 (D. Md. 1963)

(finding that the petitioner failed to exhaust state remedies because he “did not raise the question

in his post conviction proceeding”).

       When a petitioner has failed to present a claim to the highest state court with jurisdiction

to hear it, whether by failing to raise the claim on direct appeal or in post-conviction proceedings,

or by failing to timely note an appeal, the procedural default doctrine applies. See Coleman v.

Thompson, 501 U.S. 722, 749-50 (1991) (failure to note a timely appeal); Murray v. Carrier, 477

U.S. 478, 489-91 (1986) (failure to raise a claim on direct appeal); Murch v. Mottram, 409 U.S.

41, 46 (1972) (per curiam) (failure to raise a claim during post-conviction proceedings). As

relevant here, a procedural default occurs when a habeas petitioner fails to exhaust such available

state remedies and “the court to which the petitioner would be required to present his claims in

order to meet the exhaustion requirement would now find the claims procedurally barred.” Breard

v. Pruett, 134 F.3d 615, 619 (4th Cir. 1998) (quoting Coleman, 501 U.S. at 735 n.1). At this point,

the deadline to file a petition for a writ of certiorari in the Maryland Court of Appeals has long

since passed, see Md. Rule 8-302, and Griffin may not file a second and successive state petition

for post-conviction relief, see Md. Code Ann., Crim. Proc. § 7-103(a). His claims relating to the



                                                  5
          Case 8:17-cv-02225-TDC Document 7 Filed 08/24/20 Page 6 of 17



destruction of evidence jury instruction and the admission of the diary evidence are therefore

procedurally defaulted.

       If a procedural default has occurred, a federal court may not address the merits of a state

prisoner’s habeas claim unless the petitioner can show (1) both cause for the default and prejudice

that would result from failing to consider the claim on the merits; or (2) that the failure to consider

the claim on the merits would result in a miscarriage of justice, specifically, the conviction of one

who is actually innocent. See Murray, 477 U.S. at 495-96; Breard, 134 F.3d at 620. “Cause”

consists of “some objective factor external to the defense [that] impeded counsel’s efforts to raise

the claim in state court at the appropriate time.” Breard, 134 F.3d at 620 (quoting Murray, 477

U.S. at 488). To demonstrate prejudice, the petitioner must show “not merely that the errors at his

trial created a possibility of prejudice, but that they worked to his actual and substantial

disadvantage, infecting his entire trial with error of constitutional dimensions.” United States v.

Frady, 456 U.S. 152, 170 (1982); see Murray, 477 U.S. at 494. As to the second exception, under

which a petitioner may obtain review of procedurally defaulted claims if the case “falls within the

‘narrow class of cases . . . implicating a fundamental miscarriage of justice,’” Schlup v. Delo, 513

U.S. 298, 314-15 (1995) (quoting McCleskey v. Zant, 499 U.S. 467, 494 (1991)), such cases are

generally limited to those for which the petitioner can show that “a constitutional violation has

probably resulted in the conviction of one who is actually innocent,” Murray, 477 U.S. at 496.

       Neither exception to the procedural default bar applies. As to cause and prejudice, nothing

in the record suggests that Griffin’s procedural default was due to external circumstances. Griffin

also presents no new evidence to support his claim of innocence. Where Griffin has provided no

basis for excusing his procedural default, his claims of trial court error relating to the destruction

of evidence jury instruction and the admission of the diary evidence are not properly before this



                                                  6
           Case 8:17-cv-02225-TDC Document 7 Filed 08/24/20 Page 7 of 17



Court and will be dismissed. In the alternative, as discussed below, even if they were not

procedurally defaulted, these claims also fail on the merits.

III.     Destruction of Evidence

         Griffin argues that the trial court erred when it gave a jury instruction on the destruction of

evidence. The instruction related to the alleged destruction of text messages sent by Griffin to the

victim, his stepdaughter. The text messages were found on the victim’s cell phone and included a

text in which Griffin wrote to her, “hello sexy.” 5/15/12 Trial Tr. at 186, Ans. Ex. 3, ECF No. 5-

3. In other messages, including some sent in the presence of an investigating detective, she

expressed concern that she may be pregnant and asked him if he had worn a condom when they

had sex. In his testimony, Griffin acknowledged that he sent the text messages and that he told

her to erase them. When law enforcement seized Griffin’s cell phone, which had the same phone

number as the one from which Griffin sent texts to the victim, the texts were no longer present on

that phone. The Government argued that this evidence supported the inference that Griffin had

deleted the text messages to destroy evidence and thus constituted evidence of consciousness of

guilt.

         Based on this evidence, the trial court gave the following instruction:

         You have heard that the Defendant destroyed evidence in this case. Destruction of
         evidence is not enough by itself to establish guilt but may be considered as the
         evidence of guilt. Destruction of evidence may be motivated by a variety of factors
         some of which are fully consistent with innocence. You must decide first whether
         the Defendant destroyed the evidence in this case. If you find that the Defendant
         destroyed evidence in this case then you must decide whether that conduct shows a
         consciousness of guilt.

5/16/12 Trial Tr. at 15, Ans. Ex. 4, ECF No. 5-4.

         At trial, defense counsel objected to the instruction on the grounds that the evidence was

limited to the fact that Griffin and the victim had engaged in texting, there was no evidence that



                                                   7
          Case 8:17-cv-02225-TDC Document 7 Filed 08/24/20 Page 8 of 17



his cell phone automatically saved text messages, there was no direct evidence that he destroyed

text messages, and Griffin had stated that he was having trouble with his phone. Griffin now

argues that the instruction violated due process because the trial court did not identify for the jury

the specific evidence that was supposedly destroyed, and there was insufficient evidence that he

had actually destroyed the text messages at issue. For a jury instruction to violate due process, the

question is whether there is a “reasonable likelihood that the jury applied the challenged instruction

in a way that violates the Constitution.” Middleton v. McNeil, 541 U.S. 433, 437 (2004) (quoting

Estelle v. McGuire, 502 U.S. 62, 72 (1991)). Viewed in the context of the overall charge, it must

have “so infected the entire trial that the resulting conviction violates due process.” Id.

       Under Maryland law, “[a] person’s behavior after the commission of a crime may be

admissible as circumstantial evidence from which guilt may be inferred.” Thomas v. State, 812

A.3d 1050, 1055 (Md. 2002). Such “consciousness of guilt” may be established by circumstantial

evidence, including evidence of “destruction or concealment of evidence.” Id. Evidence of

consciousness of guilt is admissible if it supports the inferences that the relevant conduct exhibited

consciousness of guilt, that the consciousness of guilt related to the crime charged, and that actual

guilt could be inferred from such consciousness of guilt. See id. at 1056. Federal law also permits

evidence of, and instructions relating to, consciousness of guilt. See, e.g., United States v. Jeffers,

570 F.3d 557, 568-69 (4th Cir. 2009) (upholding a jury instruction stating that the jury could infer

consciousness of guilt from the defendant’s concealment of his identity); United States v.

McDougald, 650 F.2d 532, 533 (4th Cir. 1981) (recognizing that jury instructions regarding

evidence of a defendant’s consciousness of guilt have “long been accepted” by federal courts

(citing Wilson v. United States, 162 U.S. 613, 620-21 (1896)).




                                                  8
          Case 8:17-cv-02225-TDC Document 7 Filed 08/24/20 Page 9 of 17



       In holding on direct appeal that the trial court neither erred nor abused its discretion by

instructing the jury on the destruction of evidence, the Court of Special Appeals properly relied on

Thomas and found that the evidence was “sufficient to warrant the trial court giving the destruction

of evidence instruction” based on the evidence that Griffin and the victim had exchanged text

messages, including when the victim was with a detective; the victim kept the messages, which

were offered in evidence; when Griffin was arrested, the police seized his cell phone and verified

that it was the same cell phone used to text the victim; and the police found that the text messages

were not stored in cell phone such that it “appeared that they had been deleted.” Direct Appeal

Op. at 30. Moreover, the evidence established that Griffin twice urged the victim to delete the

messages from her cell phone. The court reasoned that even without direct evidence of deletion,

“the jury could infer from the record that [Griffin] deleted the text messages, that this action

suggested a consciousness of guilt related to the sexual abuse of [the victim], and that he was

conscious of his actual guilt.” Id. at 31. The court further concluded that although Griffin provided

an innocent explanation, that “his cell phone may have been malfunctioning and he may have

contacted the tech department of his cell phone service provider,” it did not invalidate the

instruction because “[i]t was for the jury to either accept or reject, based on the evidence before it,

an inference or consciousness of guilt.” Id.

       On habeas review, the Court finds that the Court of Special Appeals correctly applied

Maryland law on consciousness of guilt and found that the instruction permitted the jury to decide

whether Griffin destroyed evidence and, if so, whether such conduct showed a consciousness of

guilt as to the charged offenses. Under these circumstances, Griffin has not identified any violation

of federal due process rights arising from its determination. Accordingly, the Court cannot find

that the state court’s determination “resulted in a decision that was contrary to, or involved an



                                                  9
         Case 8:17-cv-02225-TDC Document 7 Filed 08/24/20 Page 10 of 17



unreasonable application of clearly established Federal law” or “resulted in a decision based on an

unreasonable determination of the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d). The Petition will be denied as to this argument.

IV.    The Diary Evidence

       Griffin also claims that the trial court violated due process by admitting into evidence the

victim’s diary entry, which the victim testified was written in 2010, in which she complained about

Griffin’s sexual abuse but noted that she was not telling her mother because she was afraid that

her mother would think it was the victim’s fault. The trial court admitted the account as a prior

consistent statement because the victim testified at trial that Griffin abused her sexually and was

then challenged on cross examination, and the diary entries were written before any police

investigation and thus before there was a motive to fabricate. The Government sought its

admission in particular because in 2011, the victim had written a letter recanting one of her

accusations. Defense counsel objected to the admission of the diary evidence because he had not

offered any evidence of prior inconsistent statements. Griffin now argues that the admission of

the prior consistent statement violated due process because there was no corroborating evidence

to show that the diary entry was written before the victim “had a motive to fabricate her story,”

and it was the prosecution, not the defense that elicited her prior recantation. Pet. at 14, ECF No.

1.

       For a claim of relief presented under § 2254 to be cognizable for review, the petitioner

must assert a violation of federal law. See Wilson v. Corcoran, 562 U.S. 1, 1 (2010) (“Federal

courts may not issue writs of habeas corpus to state prisoners whose confinement does not violate

federal law.”); see also Young v. Warden, Md. Penitentiary, 383 F. Supp. 986, 1009 (D. Md. 1974)

(“It is axiomatic that only the violation or denial of some federal constitutional right, and not



                                                10
         Case 8:17-cv-02225-TDC Document 7 Filed 08/24/20 Page 11 of 17



alleged errors in the interpretation or application of state law, can be the basis for federal habeas

corpus relief.”), aff’d, 532 F.2d 753 (4th Cir. 1976). “[I]t is not the province of a federal habeas

court to reexamine state-court determinations on state-law questions. In conducting habeas

review, a federal court is limited to deciding whether a conviction violated the Constitution, laws,

or treaties of the United States.” Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) (citations omitted).

A violation of a state law which does not infringe upon a specific constitutional right is cognizable

in federal habeas corpus proceedings only if it amounts to a “fundamental defect which inherently

results in a complete miscarriage of justice.” Hailey v. Dorsey, 580 F.2d 112, 115 (4th Cir. 1978)

(quoting Hill v. United States, 368 U.S. 424, 428 (1962)). If a claim “rests solely upon an

interpretation of [state] case law and statutes, it is simply not cognizable on federal habeas review.”

Wright v. Angelone, 151 F.3d 151, 157 (4th Cir. 1998).

        Here, admission of the diary evidence was a matter of state law and procedure. As the

Court of Special Appeals noted, the “[a]dmissibility of prior consistent statements in Maryland is

controlled by Maryland Rules of Evidence 5-802.1 and 5-616.” Direct Appeal Op. at 14 (quoting

Thomas v. State, 32 A.3d 503, 508 n.1 (Md. Ct. Spec. App. 2011)). Indeed, whether evidence was

incorrectly admitted at a state trial typically “is no part of a federal court’s habeas review of a state

conviction.” Estelle, 502 U.S. at 67 (criticizing the consideration on habeas review of a claim that

evidence was admitted in violation of California law that was framed as an alleged due process

violation). Although Griffin references due process rights in his Petition, he did not invoke due

process or other federal rights on direct appeal of the admission of the diary entry, and in denying

that claim, the Court of Special Appeals relied entirely on state rules of evidence and state case

law. Direct Appeal Op. at 5-18. Under these circumstances, the Court finds that the claim relating

to the diary evidence does not raise a cognizable claim for relief through a federal habeas petition.



                                                   11
         Case 8:17-cv-02225-TDC Document 7 Filed 08/24/20 Page 12 of 17



See Spencer v. Murray, 18 F.3d 237, 239 n.5 (4th Cir. 1994) (stating that a district court does not

entertain a claim for federal habeas relief where no federal constitutional claim on the issue was

presented on direct appeal to the state’s highest court).

       Even if the Court considers the argument relating to the diary evidence as a due process

claim, Griffin offers no persuasive basis to establish that admission of the prior consistent

statement violated due process of law. See Clayton v. Haynes, 517 F.2d 577, 578-79 (4th Cir.

1975) (stating that where the petition has the burden to establish a constitutional violation, it was

error for the district court to grant relief based upon nothing more than allegations in the petition).

Indeed, based on a review of the record, the Court of Special Appeals’ conclusion on direct appeal

that the trial court properly admitted the diary entry as a prior consistent statement was not an

unreasonable application of the law. See 28 U.S.C. § 2254(d). As the Court of Special Appeals

noted, the victim’s diary entry was admissible both because the victim’s credibility had been

challenged on cross examination such that it would “detract[] from the impeachment” pursuant to

Md. Rule 5-616(c)(2) and Holmes v. State, 712 A.2d 554, 561 (Md. 1998), even without the

introduction of a specific prior inconsistent statement, and as anticipatory rehabilitative evidence

under Fulbright v. State, 895 A.2d 1088, 1096 (Md. Ct. Spec. App. 2006), after defense counsel

referred to her prior recantations in his opening statement.          Direct Appeal Op. at 14-18.

Accordingly, Griffin’s due process rights were not violated by the admission of such evidence.

See Estelle, 502 U.S. at 70 (holding that the admission of irrelevant evidence in a criminal trial did

not violate the Due Process Clause); Spencer v. Texas, 385 U.S. 554, 564 (1967) (finding that the

admission at trial of prior convictions under Texas law did not violate due process rights). The

Petition will be denied as to this argument.




                                                  12
           Case 8:17-cv-02225-TDC Document 7 Filed 08/24/20 Page 13 of 17



V.        The CSI Question

          Griffin’s final allegation is that his trial counsel was ineffective in failing to preserve for

appellate review an objection to the trial court’s CSI-type voir dire question. This claim was

presented to the Circuit Court in the state petition for post-conviction relief and was denied on the

merits.

          A petitioner alleging ineffective assistance of counsel must meet the two-part standard set

by the Supreme Court in Strickland v. Washington, 466 U.S. 668 (1984). First, the petitioner must

show that counsel’s performance was deficient in that counsel “made errors so serious that counsel

was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id. at

687. Second, the petitioner must show that the deficient performance prejudiced the defense in

that counsel’s errors “were so serious as to deprive the defendant of a fair trial” whose result was

reliable. Id. To establish such prejudice, a petitioner must show that “there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” Id. at 694. A “reasonable probability” is one “sufficient to undermine confidence

in the outcome.” Id.

          During jury selection, the Court asked the following voir dire question (“the CSI

Question”):

          [T]elevision shows such as CSI, Crossing Jordan and some of the like are fiction.
          They are not true. Many of the scientific methods used in those kinds of television
          shows are exaggerated or do not even exist. If you are selected as a juror in this case
          you will be required to base your decisions solely on the evidence presented in court.
          Would any potential juror be unable to ignore the so called crime dramas they have
          been seeing on television, the movies and the internet or such, in putting aside, that
          is aside and making your decision only on the evidence that you hear in the court and
          through some expectation of something that you’ve seen through the media or
          television. Is there anyone who would be so persuaded by such a show that they
          would not be able to judge this case fairly and impartially?




                                                    13
            Case 8:17-cv-02225-TDC Document 7 Filed 08/24/20 Page 14 of 17



5/14/12 Trial Tr. at 58, Ans. Ex. 2, ECF No. 5-2. No members of the venire answered the question

affirmatively.

       Before the question was asked, trial counsel objected to it and “note[d] my objection for

the record for appeal purposes.” Id. at 1. After voir dire was completed, but before the jury was

selected, the trial court asked counsel to approach and had the following exchange:

       THE COURT: I’m going to note your objection to my giving what was couched
       as the neutral CSI instruction that was approved in the Court of Special Appeals
       case of Mark Charles Morris, any other questions that you wish, that you object to
       that I gave or anything additional you’d like me to give.

       DEFENDANT’S ATTORNEY: No, I’ll just note the objection for the record with
       respect to that CSI instruction.

Id. at 61. After the final jury was selected, defense counsel stated that he was “satisfied” with the

panel seated. Id. at 68. Counsel did not qualify his response or renew the previous objection to

the CSI Question. For this reason, on direct appeal, the Court of Special Appeals found that

defense counsel’s challenge to the voir dire question had not been preserved. Direct Appeal Op.

at 31-32.

       In the state post-conviction proceedings, Griffin claimed that trial counsel rendered

ineffective assistance in failing to preserve the objection. Relying on state case law, Griffin argued

that an overruled objection to a voir dire question directed to the composition of the jury is waived

when the objecting party accepts the jury without qualification. In denying the petition, the state

post-conviction court held that even if trial counsel’s performance was deficient under Strickland,

Griffin suffered no prejudice and was thus not entitled to relief. Griffin had argued that the CSI

Question was reversible error based on Charles v. State, 997 A.2d 154 (Md. 2010), in which the

court held that a CSI-type voir dire question asking “if you are currently of the opinion or belief

that you cannot convict a defendant without ‘scientific evidence’” was reversible error because it



                                                 14
         Case 8:17-cv-02225-TDC Document 7 Filed 08/24/20 Page 15 of 17



suggested that convicting the defendants “was the only option in the present case.” Id. at 157, 162.

The state post-conviction court, however, correctly noted that the CSI Question “merely sought to

ascertain whether the prospective jurors could be fair and impartial and did not “invade the

province of the jury or alter the burden of proof.” State Post-Conviction Op. at 6. The question

did not refer to convicting the defendant but instead asked only whether as a result of the depictions

of scientific evidence in shows such as CSI, a potential juror “would not be able to judge this case

fairly and impartially.” Id. The state post-conviction court reasoned that this question whether

the prospective jurors could be fair and impartial in deciding the case based solely on the evidence

presented in court was appropriate and addressed the very purpose of voir dire.

       Beyond Charles, Griffin argued only that the CSI Question was improper under Maryland

cases that found that jury instructions were improper when they stated that “there is no legal

requirement that the State utilize any specific investigative technique or scientific test to prove its

case.” See, e.g., Robinson v. State, 84 A.3d 69, 81 (Md. 2014). Here, however, the voir dire

question included no such language and in any event was not a jury instruction. Accordingly, there

is no prejudice because there is no reasonable probability that, but for the failure to preserve the

voir dire objection, the result of the proceeding would have been different. See Strickland, 466

U.S at 694.

       Finally, the Court notes that Griffin identifies no federal law violated by the CSI Question.

On habeas review, this Court may not grant the Petition on this basis unless it finds that the state

court decision “was contrary to, or involved an unreasonable application of, clearly established

Federal law” or “resulted in a decision that was based on an unreasonable determination of the

facts in light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

Federal courts generally have permitted jury instructions stating that the Government need not use



                                                  15
         Case 8:17-cv-02225-TDC Document 7 Filed 08/24/20 Page 16 of 17



any particular law enforcement techniques. See, e.g., United States v. Mason, 954 F.2d 219, 222

(4th Cir. 1992); see also Leonard B. Sand et al., Modern Federal Jury Instructions-Criminal ¶ 4.01

(2019) (providing a model instruction on “Specific Investigation Techniques Not Required”);

They also have permitted on voir dire consideration of the impact of depictions of scientific

evidence on television shows such as CSI. See, e.g., United States v. Farhane, 634 F.3d 127, 157-

58 (2d Cir. 2011); United States v. Hendrix, 509 F.3d 362, 367-72 (7th Cir. 2007); United States

v. Jefferson, 432 F. App’x 382, 388 (5th Cir. 2011). On this record, the Court concludes that the

state post-conviction court’s decision was not based on an unreasonable application of federal law,

that it was based on a reasonable determination of the facts, and that it correctly and reasonably

applied the Strickland standard to those facts.

       Because Griffin has not met his burden of establishing that the state post-conviction court’s

application of Strickland was unreasonable, this Court will deny the Petition on the issue of

ineffective assistance of counsel arising from the failure to preserve the objection to the CSI

Question.

VI.    Certificate of Appealability

       Section 2254 Rule 11(a) provides that the district court “must issue or deny a certificate of

appealability when it enters a final order adverse to the applicant” on a § 2254 petition. Because

the accompanying Order is a final order adverse to the applicant, Griffin must receive a certificate

of appealability before an appeal may proceed. 28 U.S.C. § 2253(c)(1).

       When a district court rejects constitutional claims on the merits, a petitioner satisfies the

standard by demonstrating that “jurists of reason could disagree with the district court’s resolution

of [the] constitutional claims or that jurists could conclude the issues presented are adequate to

deserve encouragement to proceed further.” Buck v. Davis, 137 S. Ct. 759, 773 (2017) (quoting



                                                  16
          Case 8:17-cv-02225-TDC Document 7 Filed 08/24/20 Page 17 of 17



Miller-El v. Cockrell, 537 U.S. 322, 327 (2003)). When a petition is denied on procedural grounds,

the petitioner meets the standard with a showing that reasonable jurists “would find it debatable

whether the petition states a valid claim of the denial of a constitutional right” and “whether the

district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473,484 (2000).

         Griffin’s claims are denied and dismissed on both procedural grounds and the merits. Upon

review of the record, the Court finds that Griffin has not made the requisite showing under the

applicable standards. The Court therefore declines to issue a certificate of appealability. Griffin

may still request that the United States Court of Appeals for the Fourth Circuit issue such a

certificate. See Fed. R. App. P. 22(b); Lyons v. Lee, 316 F.3d 528, 532 (4th Cir. 2003) (considering

whether to grant a certificate of appealability after the district court declined to issue one).

                                          CONCLUSION

         For the foregoing reasons, the Petition for a Writ of Habeas Corpus will be DISMISSED

and DENIED. The Court declines to issue a certificate of appealability. A separate Order shall

issue.



Date: August 24, 2020                                   /s/ Theodore D. Chuang
                                                       THEODORE D. CHUANG
                                                       United States District Judge




                                                  17
